Citation Nr: 1716099	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  09-18 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 2000 to June 2001 and from November 2005 to August 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is of record.
	
The Board also notes that the Veteran's appeal had originally included the issues of entitlement to service connection for ventral hernia repair with residual surgical scar and irritable bowel syndrome and to an increased evaluation for acid reflux.  However, the Veteran did not submit a substantive appeal for those issues following the issuance of a June 2016 statement of the case.  Therefore, those issues no longer remain in appellate status, and no further consideration is required.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2008 in connection with his claim.  The examiner diagnosed him with mild bilateral sensorineural hearing loss, and his speech recognition scores were 92 percent in both ears.  However, that examiner did not provide any opinion regarding the etiology of the disorder, and the test results do not establish that his hearing loss manifested to a compensable degree within one year of service in order to grant the claim on a presumptive basis. 

The Veteran was later scheduled for another VA examination in November 2015, but he did not report for that appointment.  He testified during the October 2016 hearing that he was never notified of the examination.  It does appear that the notification letter was returned as undeliverable.  Notably, the letter was not sent to his last known mailing address, as the Veteran had submitted an August 2015 statement in which he reported a different address.  Moreover, during the October 2016 hearing, the Veteran indicated that he was willing to report such an examination.  Therefore, the Board finds that a remand is necessary to reschedule the Veteran for another VA examination to determine the nature and etiology of any bilateral hearing loss that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records, including any audiogram results from 2012. See October 2016 hearing transcript.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hearing loss that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 
The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that he developed bilateral hearing loss from exposure to excessive noise during his military service.  His awards and decorations include the Combat Action Badge.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is related to his military service, including any noise exposure and threshold shifts therein.  

In rendering this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




